Citation Nr: 0720749	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-23 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder as secondary to service-connected disability. 

2.  Entitlement to service connection for a right knee 
disability. 

3.  Entitlement to an initial compensable rating prior to 
November 2004 and an evaluation in excess of 10 percent for a 
left knee disorder from November 2004. 

4.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 10 percent disabling. 

5.  Entitlement to an initial evaluation in excess of 10 
percent for status post left fourth metacarpal fracture of 
the left hand.  

6.  Entitlement to an initial evaluation in excess of 10 
percent prior to November 2004 and in excess of 20 percent 
from November 2004, for a lumbar spine disorder.  

7.  Entitlement to an initial evaluation in excess of 20 
percent for a cervical spine disorder.  

8.  Entitlement to an initial evaluation in excess of 20 
percent for spinal cord impingement of the cervical spine 
with neurological manifestations.  

9.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from July 1997 to February 
1998 and from July 1998 to May 2002.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  There is no competent evidence that the veteran's current 
psychiatric disability was caused or aggravated by a service-
connected disorder.  

2.  Competent evidence of a current right knee disorder is 
not of record.  

3.  The veteran's service-connected left knee disability is 
manifested prior to November 2004 by complaints of pain, with 
motion documented from 0 to 140 degrees, and with no 
instability.  

4.  In November 2004, motion of the left knee was from 0 to 
140 degrees with pain at the last 10 degrees of extension, 
with no instability, and in December 2005, motion was from 0 
to 116 degrees with pain at 116 degrees.    

5.  The veteran's headaches do not approximate characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months, or greater symptoms.   

6.  Residuals of the veteran's status post left fourth 
metacarpal fracture of the left hand consist of slight 
limitation of motion and subjective complaints of pain, 
without ankylosis, favorable or unfavorable.  

7.  Prior to November 2004, the veteran's lumbar spine 
disorder was manifested by no more than slight limitation of 
motion, with no loss of lateral spine motion, no 
incapacitating episodes, and no objective neurological 
findings.  

8.  From November 2004, the veteran's lumbar spine disorder 
is manifested by no more than moderate limitation of motion, 
with no loss of lateral spine motion, no ankylosis, no 
incapacitating episodes, and no objective neurological 
findings.  

9.  The veteran's cervical spine disorder is manifested by no 
more than moderate limitation of motion, with flexion not 
limited to 15 degrees or less, no incapacitating episodes, 
and with neurological findings separately rated.   


10.  The veteran's spinal cord impingement of the cervical 
spine with neurological manifestations is manifested by no 
more than mild neurological deficit.


CONCLUSIONS OF LAW

1.  A psychiatric disability is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp 2005); 38 C.F.R. § 
3.310 (2006).

2.  A right knee disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.303 (2006).  

3.  The criteria for an initial compensable rating prior to 
November 2004, and an initial rating in excess of 10 percent 
from November 2004 for a left knee disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2006).

4.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected headaches have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2006).  

5.  The criteria for an initial rating in excess of 10 
percent for status post left fourth metacarpal fracture of 
the left hand are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.27, 4.68, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5154, 5226 
(2006).  

6.  The criteria for an initial evaluation in excess of 10 
percent for a lumbar spine disorder prior to November 2004 or 
an initial evaluation in excess of 20 percent from November 
2004 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2006).

7.  The criteria for an initial evaluation in excess of 20 
percent for a cervical spine disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5243 (2006).

8.  The criteria for an initial disability rating in excess 
of 20 percent for peripheral neuropathy of the left hand are 
not met. 38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 
3.159, 4.124a, Diagnostic Code 8513 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Secondary Service Connection

A disability which is proximately due to or the result of a 
service-connected disease or injury can be service connected.  
See 38 C.F.R. § 3.310 (2006).  The United States Court of 
Appeals for Veterans Claims (Court) clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  

To establish a claim for secondary service connection, a 
veteran must demonstrate that a current disability is the 
result of a service-connected disability.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  See Black v. Brown, 10 
Vet. App. 279 (1997).

A Psychiatric Disorder

The veteran does not contend and the record does not show 
that the veteran's psychiatric disorder is related to his 
military service.  The veteran claims that he has a 
psychiatric disorder secondary to his service-connected 
headaches.  He is service-connected for headaches, and the 
record shows that a psychiatric disorder has been diagnosed.  
(See, e.g. VA outpatient treatment record of December 2002, 
diagnosing adjustment disorder, and VA examination in 
November 2004 diagnosing depressive disorder, NOS.)  For his 
claim to prevail, therefore, there must be medical evidence 
establishing a nexus between the service-connected headaches 
and the diagnosed psychiatric disorder.  Black v. Brown, 10 
Vet. App. 279 (1997).  

There is no medical evidence in the record associating the 
veteran's psychiatric disorder with his service-connected 
headaches.  The veteran's lay opinion cannot be accepted as 
competent evidence of a medical nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  In addition, a VA 
examiner has opined in conjunction with a November 2004 VA 
examination that based on the veteran's records, history and 
evaluation, his neuropsychiatric disorder diagnosed as 
depressive disorder NOS, is not secondary to or due to his 
service-connected disabilities.  This opinion was offered 
after examining the veteran and reviewing his records.  It 
stands uncontradicted in the file.  Thus service connection 
for a psychiatric disorder as secondary to service-connected 
disability is denied.  

A Right Knee Disability

The veteran claims that service connection is warranted for a 
right knee disorder, arguing that he currently has a right 
knee disorder related to his inservice complaints.  The 
record shows that he was treated in service for knee 
complaints (See, record dated in 1997 showing a complaint of 
right knee pain, sick slip of August 2001 showing knee 
problem, and September 2000 treatment records noting 
bilateral knee pain with a diagnosis of patellofemoral pain 
syndrome); however, the record does not confirm that the 
veteran currently has a right knee disorder.  

VA outpatient treatment records dated in 2002, 2003 and 2005 
do not document a right knee disorder.  On VA examination in 
August 2002, range of motion of the knees was noted to be 
from 0 to 140 degrees.  X-rays of the right knee were normal.  
A VA radiological study of the right knee performed in July 
2004 was normal.  

While the veteran contends that he has a right knee disorder, 
as a lay person without the appropriate medical training and 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

For service connection to be granted for any claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 
Vet. App. 223 (1992) (current disability is a prerequisite to 
an award of service connection).  Absent such a finding, the 
claim must be denied.  

Increased Evaluations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities, using Diagnostic Codes 
(DC).  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two ratings are potentially applicable, the 
higher rating will be assigned if the disability more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 U.S.C.A. § 4.3.  In cases where the original rating 
assigned is appealed, consideration must be given to whether 
the veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

An Initial Evaluation for a Left Knee Disorder 

The veteran was granted service connection for a left knee 
disorder in January 2005.  A noncompensable evaluation was 
assigned from May 2002, and a 10 percent evaluation was 
assigned, effective from November 2004 under DC 5261.  He 
disagreed with the ratings assigned.  

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2006).   

Limitation of extension of the knee is rated as follows: 
extension limited to 5 degrees (0 percent); extension limited 
to 10 degrees (10 percent); extension limited to 15 degrees 
(20 percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent).  See 38 C.F.R. § 4.71a, 
DC 5261 (2006).  

Limitation of flexion of the knee is rated as follows:  
flexion limited to 60 degrees (0 percent); flexion limited to 
45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent).  38 
C.F.R. § 4.71a, DC 5260 (2006).

Separate evaluations under DC 5260 (limitation of flexion) 
and DC 5261 (limitation of extension) for disability of the 
same joint may be assigned.  See VAOPGCPREC 9-2004 (Sept. 17,  
2004).  Further, as to VA General Counsel opinion 23-97 
(VAOPGCPREC 23-97), a claimant who has arthritis and 
instability of the knee may, in some circumstances, be rated 
separately under Diagnostic Codes 5003 and 5257.  See also 
VAOPGCPREC 9-98.

Prior to November 2004

The veteran's range of motion of the left knee was reported 
as 0 to 140 degrees on the August 2002 VA examination.  The 
examiner stated that there was no objective evidence of 
painful motion or instability.  X-rays were normal.  Other 
than a finding of crepitus on that examination, there is no 
indication of left knee pathology during this time frame, 
including in the VA treatment records dated in 2002 and 2003. 
Thus, the findings do not meet the criteria for even a 10 
percent evaluation under DC 5261 or any other potentially 
applicable code.  See, DC 5256 thru DC 5263 (2006).  There is 
no showing of arthritis or instability (Diagnostic Code, 
5003, 5257).  It is neither contended nor shown that the 
veteran's service-connected knee disability involves 
ankylosis (Diagnostic Code 5256), dislocated semilunar 
cartilage  (Diagnostic Code 5258), impairment of tibia and 
fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic 
Code  5263).  

Notwithstanding, VA regulations set forth at 38 C.F.R. §§ 
4.40, 4.45, and 4.59 provide for consideration of a 
functional impairment due to pain on motion when evaluating 
the severity of a musculoskeletal disability.  The Court has 
held that a higher rating can be based on "greater limitation 
of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App.  
202, 206 (1995).  However, any such functional loss must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  See 38 C.F.R. § 4.40 
(2006).

The August 2002 VA examination report shows that there was no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding.  The Board does not find symptoms or 
pathology creating impairment warranting a compensable 
evaluation for the left knee prior to November 2004.  See 
DeLuca, supra.  

From November 2004

The veteran's range of motion of the left knee has been noted 
on VA examination in November 2004 as flexion from 0 to 140 
degrees without pain.  He had extension of 0 degrees with 
pain in the last 10 degrees.  Testing for varus and valgus 
stress and for anterior and posterior stress was negative.  
There was tenderness to palpation of the left knee.  
Squatting elicited pain.  X-rays of the left knee taken in 
July 2004 were noted to be normal and an MRI of the left knee 
performed in November 2004 was noted to show mucoid meniscal 
degenerative changes at the posterior horn of the medial 
meniscus.  

On VA examination in December 2005, motion of the left knee 
was from 0 to 116 degrees, with pain at 116 degrees.  There 
was no objective evidence of instability.  VA treatment 
records dated in 2005 show complaints of pain, (See, e.g., 
records of October 2005, November 2005) however objective 
findings regarding the left knee are not documented.  

On review, the findings demonstrate degenerative changes by 
way of a September 2004 MRI which the November 2004 examiner 
noted showed meniscal degenerative changes; however the 
findings do not meet the criteria for even a noncompensable 
evaluation under DC 5261, or under DC 5260 and thus a higher 
rating beyond ten percent or a separate rating is not 
warranted.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  
Additionally a separate compensable rating is not indicated 
for instability under DC 5257; while there is a showing of 
degenerative changes, there is no indication that the knee is 
not stable.  As such, DC 5257 is not for consideration.  
Neither does the veteran meet the criteria for a separate 
rating or a rating beyond 10 percent under any other 
potentially applicable code.  It is neither contended nor 
shown that the veteran's service-connected left knee 
disability involves ankylosis  (Diagnostic Code 5256), 
dislocated semilunar cartilage (Diagnostic Code 5258), 
impairment of tibia and fibula  (Diagnostic Code 5262), or 
genu recurvatum (Diagnostic Code  5263).  

As to functional impairment, the December 2005 examiner noted 
that there was a functional deficit from 116 to 140 degrees 
of flexion additionally limited by pain, not by fatigue, 
weakness, lack of endurance or incoordination.  The Board 
finds that manifestations for the left knee have not been 
shown to warrant a higher rating beyond 10 percent from 
November 2004.  The Board finds that given the objective 
findings, the veteran is adequately compensated for any 
functional impairment he experiences by the 10 percent rating 
assigned.  DeLuca, supra.   

An Increased Evaluation for Headaches 

The veteran was granted service connection for headaches in 
October 2002, and a 10 percent evaluation was assigned 
effective from May 2002.  In March 2003, he requested an 
increased evaluation for his service-connected headache 
disorder.  The veteran's headache disorder is rated under DC 
8100 as 10 percent disabling.  Under this Code, a 10 percent 
disability evaluation is warranted for characteristic 
prostrating attacks, averaging one in 2 months over the last 
several months.  A 30 percent disability rating is assigned 
for migraine headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent rating is assigned for migraine 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  

Thus to assign the next higher rating under this DC the 
evidence must show  headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  On VA examination in September 2002, the 
veteran reported having very frequent headaches, occurring 
about twice per week and lasting about 35 to 40 minutes.  A 
CT scan of the brain was noted to be normal.  

The record does not show that the veteran experiences 
headaches with prostrating attacks once a month or over the 
last several months.  While the veteran reports that his 
headaches occur frequently, there is nothing in the evidence 
that suggests they are prostrating.  Additionally, the Board 
has reviewed VA outpatient treatment records for the veteran 
for 2002, 2003 and 2005.  They do not reflect treatment for 
headache complaints or that he has symptoms due to his 
headache disorder that would support a rating beyond 10 
percent.  

An Initial Evaluation in Excess of 10 Percent for Status Post 
Left Fourth Metacarpal Fracture of the Left Hand 

The veteran is service-connected for status post left fourth 
metacarpal fracture of the left hand, currently evaluated as 
10 percent disabling under DC 5226.  He was granted service 
connection in August 2004, and disagreed with the 10 percent 
rating assigned in November 2004.  He contends that a higher 
rating is warranted.  

Under DC 5226, a 10 percent evaluation may be assigned for 
favorable or unfavorable ankylosis of the long finger of the 
major or minor extremity.  This is the highest evaluation 
available under that code.  However, VA may also consider 
whether evaluation as amputation is warranted, and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  Diagnostic Code 5226 (2006).  

Under the criteria of DC 5154, amputation of a long finger 
without metacarpal resection, at the proximal interphalangeal 
joint or proximal thereto, warrants a 10 percent rating.  A 
20 percent rating requires metacarpal resection (more than 
one-half the bone lost).  Diagnostic Code 5154 (2006).  

There are ratings for limitation of motion of fingers.  For 
the long finger, a 10 percent rating is provided for 
limitation of motion, with a gap of one inch (2.5 cm.) or 
more between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
or; with extension limited by more than 30 degrees, whether 
it affects the minor or the major hand.  A noncompensable 
rating is provided where there is limitation of motion, with 
a gap of less than one inch (2.5 cm.) between the fingertip 
and the proximal transverse crease of the palm, with the 
finger flexed to the extent possible, and extension is 
limited by no more than 30 degrees, whether it affects the 
minor or the major hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5229 (2006).

The Board finds that a rating in excess of 10 percent under 
DC 5154 is not warranted, as the veteran's status post left 
fourth metacarpal fracture of the left hand has not resulted 
in amputation with metacarpal resection, or other finger 
impairment resulting in disability equivalent to amputation 
such as to warrant a 20 percent rating.  Neither is an 
additional rating warranted under DC 5226 for resulting 
limitation of motion of other digits or interference with 
overall function of the left hand.  When the veteran was 
examined by VA in April 2004, it was noted that there was no 
ankylosis.  Range of motion of the second to fifth digits of 
the left hand MCP joints was from 0 to 90 degrees except the 
fourth digit which was 0-80 degrees.  Range of motion of all 
fingers PIP was 0-100 degrees.  Range of motion of the distal 
interphaleangeal joint was 0-80 degrees including the left 
fourth digit.  The veteran could touch the tip of all the 
fingers of the left hand with the tip of the left thumb, and 
he could also touch the proximal transverse crease of the 
palm of the hand with the tip of all the fingers of the left 
hand.  

There is no documentation that the veteran seeks treatment 
for the status post left fourth metacarpal fracture of the 
left hand.  The Board further observes that the only findings 
that specifically refer to this finger are contained in the 
above-noted April 2004 VA examination report.  It must be 
noted that range of motion of the proximal interphalangeal 
joint was present; thus, there is no clinical evidence of 
ankylosis.  The Board acknowledges that pain was present with 
motion, but the veteran is receiving the maximum evaluation 
that may be assigned for ankylosis of the middle finger.  The 
clinical findings do not provide a basis on which the 
fracture residuals may be evaluated pursuant to the criteria 
for amputation.

The Board also notes that, when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must, in applying the schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated. See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). See also Johnson v. Brown, 9 Vet. App. 7 (1996).  
Here the April 2004 VA examiner noted that the veteran's 
motion was additionally limited by pain following repetitive 
use of the left fourth digit.  It was noted that he was not 
additionally limited by fatigue, weakness, or lack of 
endurance following repetitive use of the left fourth digit.  
It was noted that the major functional impact was difficulty 
washing the car, lifting heavy objects, and lifting a cup of 
water.  

Based on the medical findings on examination, when compared 
with the veteran's complaints of functional impairment, the 
Board concludes that the 10 percent evaluation adequately 
compensates the veteran for any functional impairment he 
experiences.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for status post 
left fourth metacarpal fracture of the left hand during the 
course of the appeal period.  

The Lumbar and Cervical Segments of the Spine

The veteran claimed service connection for back and neck 
disability in March 2003, and service connection was granted 
in September 2003.  Effective from March 2003, a 10 percent 
evaluation was assigned using DC 5292 for partial 
sacralization of L5 and diffuse disc bulge at L4-L5 (low back 
disability); a 20 percent evaluation was assigned using DC 
5290 for mild paravertebral muscle spasms with DJD with 
associated diffuse disc bulge at C5-C6 (neck disability); and 
a separate 20 percent rating was assigned using DC 8599-8513 
for spinal cord impingement of the cervical spine.  The 
veteran disagreed with the ratings assigned for these 
disabilities.  In January 2005, the RO granted a 20 percent 
evaluation, effective from November 2004, for the low back 
disability using DC 5243.  The evaluation of the low back 
disability remains before the Board on appeal.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

During the course of this appeal, the provisions of VA's 
Schedule for Rating Disabilities addressing disabilities of 
the spine were amended effective September 26, 2003.  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  However, if the revised regulations are 
more favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change.  
See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).  

At the time of the veteran's claim in March 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Section 4.25 separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(effective on and after September 23, 2002).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

Prior to the September 2003 amendments to the rating 
schedule, the diagnostic codes concerning low back disability 
included DC 5292, limitation of motion, which provided that 
limitation of motion of the lumbar spine was rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe, and DC 5295, 
lumbosacral strain, which provided that a 10 percent rating 
was assigned for characteristic pain on motion, a 20 percent 
evaluation was warranted with muscle spasm on extreme forward 
bending and loss of lateral spine motion, and a 40 percent 
evaluation, the highest available under this code, was 
granted for severe symptoms with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC's 
5292, 5295 (2002).  

The diagnostic codes concerning neck disability included 
Diagnostic Code 5290, limitation of motion of the cervical 
spine, which provided ratings of 10, 20, and 30 percent for 
slight, moderate, and severe limitation of motion, 
respectively.  38 C.F.R. Part 4, Diagnostic Code 5290.  In 
order to assign a rating in excess of 20 percent under that 
DC, motion must be shown to be severely limited.  

The diagnostic codes for residuals of vertebral fracture (DC 
5285) and for ankylosis (DC 5286, 5287, 5288, and 5289) do 
not apply, as neither fracture nor ankylosis is alleged or 
shown.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to renumber the diagnostic codes 
relating to the spine and to provide for the evaluation of 
all spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  

The new diagnostic codes for evaluating spine disabilities 
are: DC 5235 (vertebral fracture or dislocation); DC 5236 
(sacroiliac injury and weakness); DC 5237 (lumbosacral or 
cervical strain); DC 5238 (spinal stenosis); DC 5239 
(spondylolisthesis or segmental instability); DC 5240 
(ankylosing spondylitis); DC 5241 (spinal fusion); DC 5242 
(degenerative arthritis of the spine; see also DC 5003); and 
DC 5243 (intervertebral disc syndrome).

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion. See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  The 
criteria for a 40 percent rating are: unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  The criteria 
for a 30 percent rating are: forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 20 percent rating is warranted for: 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent rating is provided for: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

With respect to neurologic manifestations, DC 8520 pertains 
to paralysis of the sciatic nerve.  Under this provision, 
mild incomplete paralysis warrants a 10 percent disability 
evaluation; moderate incomplete paralysis warrants a 20 
percent disability evaluation; moderately severe incomplete 
paralysis warrants a 40 percent disability evaluation; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability evaluation.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. § 
4.121a, Diagnostic Code 8520 (2006).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree. See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Low Back Disability Prior to November 2004

VA outpatient treatment records show that in January 2003, 
the veteran complained of back pain, and it was noted on 
examination that range of motion was intact, muscle tone was 
adequate and there were no deformities.  Neurologically there 
were no gross motor and sensory deficits.  Other outpatient 
records document complaints of back pain.  (See, two records 
dated in December 2002).  On VA examination in July 2003, 
range of motion of the lumbar spine was noted as follows: 
forward flexion to 95 degrees; backward extension and 
rotations to 35 degrees; and lateral flexions to 40 degrees.  
There was mild muscle spasm.  The examiner noted that no 
medical certificate was issued for strict bed rest.  On 
neurological sensory examination, the lower extremities were 
normal.  Muscle tone of the lower extremities was normal, and 
knee jerks and ankle jerks were +2, bilateral and 
symmetrical.  Straight leg raising and Lasegue's sign were 
negative bilaterally.  

The evidence during this time period, as noted above, does 
not support a finding that an increase beyond 10 percent is 
warranted for the veteran's low back disorder under the DC's 
5292 or 5295 as in effect prior to September 26, 2003.  
Motion of the low back is not more than slightly restricted.  
And while there is a showing of muscle spasm, there is no 
showing of loss of lateral spine motion.  Similarly, a higher 
rating is not supported by the General Rating Formula for 
Diseases and Injuries of the Spine, in effect from September 
2003.  The range of motion of the thoracolumbar spine 
exceeded that required for a higher rating, and muscle spasm 
did not result in abnormal gait or spinal contour. 

As for consideration of the rating criteria for 
intervertebral disc syndrome, the Board notes that the 
evidence of record does not establish the occurrence of 
incapacitating episodes, as defined by Note 1 to DC 5293.  
There is nothing in the record to show that the veteran was 
prescribed bed rest by a physician.  No treatment records 
indicate that a physician had ever prescribed bed rest to 
treat the veteran's low back disability, and this is 
confirmed on the VA examination of July 2003.  The medical 
evidence does not show that the veteran's service-connected 
low back disability has resulted in incapacitating episodes 
totaling 2 weeks but less than four weeks during a 12 month 
period.  As such, the record does not support an increased 
evaluation based upon incapacitating episodes of 
intervertebral disc syndrome.  

The Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
veteran's low back disability, when combined under 38 C.F.R. 
§ 4.25 with evaluations for all other disabilities, results 
in a higher combined evaluation.

When the veteran was examined by VA in July 2003, no 
neurological findings were documented, and none were noted on 
VA outpatient treatment records of 2002 and 2003.  As noted 
above, the veteran's low back disability is manifested by no 
more than mild limitation of motion, having been described by 
a VA examiner in July 2003 as forward flexion to 95 degrees; 
backward extension and rotations to 35 degrees; and lateral 
flexions to 40 degrees.  As to the determination of an 
appropriate evaluation for the veteran's neurological 
manifestations, the Board finds that the veteran's low back 
disability is not manifested by any incomplete paralysis of 
the sciatic nerve under DC 8520.  

A compensable evaluation is not warranted for any 
neurological manifestations.  Therefore, when considering 38 
C.F.R. § 4.25 which provides the procedure for determining a 
combined rating using its Combined Ratings Table (Table), the 
10 percent evaluation for the veteran's orthopedic 
manifestations is combined with the noncompensable (zero 
percent) evaluation for his neurological manifestations, 
thereby resulting in a score of 10 percent.

Thus, the evidence does not support assignment of an 
evaluation in excess of 10 percent for the veteran's low back 
disability prior to November 2004.  

Low Back Disability from November 2004

The Board will now consider whether a rating beyond 20 
percent is warranted from November 2004.  When the veteran 
was examined by VA in November 2004, motion of the 
thoracolumbar spine was reported as follows: forward flexion 
from 0 to 60 degrees with painful flexion from 40-50 degrees; 
extension from 0 to 30 degrees; left and right lateral 
flexion from 0 to 30 degrees; and left and right lateral 
rotation from 0 to 30 degrees.  There was tenderness to 
palpation of the paravertebral muscle at the thoracolumbar 
area.  There were no spasms, postural abnormalities, or fixed 
deformities.  The veteran had a normal gait.  Sensory 
examination was normal in the lower extremities.  Reflexes 
were 2+ and symmetrical the lower extremities.  Lasegue's 
sign and Spurling sign were negative bilaterally.  

The evidence does not support a rating beyond 20 percent for 
the low back disability.  There is no indication that the 
veteran experiences incapacitating episodes of intervertebral 
disc syndrome, as defined by the rating schedule.  He 
reported during the November 2004 VA examination that he has 
pain lasting all day and that Naproxen provided some relief.  
Flare-ups were noted 1-2 times a week for 1-2 hours.  It was 
noted that to alleviate the pain, the veteran takes physical 
therapy, applies heat, and takes medication.  Further the 
record does not show that he has any objective neurological 
abnormalities.  The evidence does not show any ankylosis, and 
flexion of the thoracolumbar spine is not 15 degrees or less.  
Based on the finding of forward flexion from 0 to 60 degrees, 
a rating of 20 percent, but no higher, is proper after 
November 2004.  

Cervical Spine Disorder

As noted above the rating criteria for spine disability have 
been revised during the course of this appeal.  Initially the 
Board will address the criteria for rating the cervical spine 
prior to September 26, 2003. 

On VA examination in July 2003, forward flexion and backward 
extension were to 30 degrees, and lateral flexion was to 40 
degrees.  Additionally on VA examination in November 2004, 
forward flexion was from 0 to 45 degrees and extension was to 
45 degrees.  Right and left lateral flexion was to 45 degrees 
and right and left rotation was to 80 degrees.  These 
findings are reflective of no more than moderate limitation 
of motion.  Thus a higher rating under DC 5290 is not 
warranted.  

The Board also notes that the evidence of record does not 
establish the occurrence of incapacitating episodes of 
intervertebral disc syndrome involving the neck, as defined 
by Note 1 to DC 5293.  There is nothing in the record to show 
that the veteran was prescribed bed rest by a physician for 
his neck disability.  No treatment records indicate that a 
physician had ever prescribed bed rest to treat the veteran's 
cervical spine disability, and this is confirmed on the VA 
examination of July 2003.  While it was not addressed 
specifically on VA examination in November 2004, the veteran 
did not indicate that bed rest was prescribed for this 
disability.  As such, the record does not support an 
increased evaluation based upon incapacitating episodes of 
intervertebral disc syndrome.  With respect to neurologic 
manifestations, the Board notes that the veteran has been 
assigned a separate rating for neurological manifestations; 
that will be addressed below.  

As for the evaluation under the General Rating Formula for 
Diseases and Injuries of the Spine, in effect from September 
2003, as noted above there is no showing of ankylosis, and 
motion on both the July 2003 and the November 2004 
examinations clearly document flexion well beyond 15 degrees.  
Consequently, a higher rating is not supported by the 
evidence.

Functional Impairment of the Cervical and Lumbar Segments of 
the Spine

The Board notes that VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain and/or weakness, to the 
extent that any such symptoms are supported by adequate 
pathology.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  Functional loss may 
be due to "pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant" and that a 
joint "which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  To determine the 
factors causing disability of the joints, inquiry must be 
directed toward, pain on movement.  38 C.F.R. § 4.45(f).  
Thus, pain on use is as important in rating a back disability 
as is limitation of motion, because functional loss caused by 
either factor should be compensated at the same rate.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Here, the Board finds that both before and after November 
2004, the veteran's evaluations now assigned adequately 
compensate him for any functional impairment he experiences 
as to his lumbar and cervical spine disorders.  On VA 
examination in July 2003, the veteran reported having flare-
ups, but did not specify the number of occasions.  He 
reported having problems after standing for more than six 
hours.  He stated that he cannot lift weights run or do sit-
ups.  The examiner noted mild objective evidence of painful 
motion, and that the veteran was not additionally limited by 
fatigue, weakness, or lack of endurance following repetitive 
use of the cervical and lumbar spine.  There was no weakness.  
Additionally on VA examination in November 2004, the veteran 
stated that he had flare-ups 1-2 times a week for 1-2 hours 
and takes medication for relief.  It was noted that to 
alleviate the pain, the veteran takes physical therapy, 
applies heat and takes medication.  He reported that he did 
not have additional limitations or functional impairments 
during flare-ups.  Based on these findings additional 
compensation for functional impairment is not warranted for 
his spine disorders.  

Initial Evaluation for Spinal Cord Impingement of the 
Cervical Spine with Neurological Manifestations  

The veteran's spinal cord impingement of the cervical spine 
with neurological manifestations has been rated by the RO 
under the provisions of Diagnostic Code 8513. 38 C.F.R. § 
4.121a as 20 percent disabling.  The Rating Schedule provides 
a 20 percent disability rating for mild incomplete paralysis 
of all radicular groups involving either upper extremity.  
The Schedule provides a 30 percent rating for moderate 
incomplete paralysis involving the non-dominant upper 
extremity and a 40 percent rating for moderate incomplete 
paralysis involving the dominant upper extremity.  A 60 
percent rating (non-dominant) and a 70 percent rating 
(dominant) requires severe incomplete paralysis.  An 80 
percent rating (non-dominant) and a 90 percent rating 
(dominant) requires complete paralysis. 38 C.F.R. § 4.124a, 
Diagnostic Code 8513.

The words such as "mild," "moderate," and "severe" are not 
defined in the Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2006).  

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
disability rating in excess of 20 percent, under the 
applicable rating criteria.  Despite the veteran's subjective 
complaints of weakness and numbness in the left fourth 
finger, on VA examination in July 2003, the objective 
evidence of record shows findings no more than diminished 
pinprick and smooth sensation of the right ulnar nerve 
distribution of the hand, with some atrophy of the right 
hypothenar area and first dorsal interosseus muscle, with no 
weakness, and reflexes +1.   On VA examination in November 
2004, it was noted that there were no pinprick deficiencies 
and sensory examination was normal.  There was no atrophy and 
normal tone and strength. Deep tendon reflexes were 2+ and 
symmetric.  There is no objective evidence of any actual loss 
of function and no showing that the disorder was more than 
mild at any time during the pendency of the veteran's claim.  
Therefore, the Board finds that the criteria for s disability 
rating in excess of 20 percent for have not been met.  

There are no other potentially applicable diagnostic codes 
under which the veteran may be entitled to a rating in excess 
of 20 percent.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Following the veteran's March 2003 claim, the RO's April 2003 
letter describing the evidence needed to support the 
veteran's claims for service connection and for an increased 
evaluation was timely mailed well before the September 2003 
rating decision.  It described the evidence necessary to 
substantiate the claims, what VA needed from the veteran, how 
he could help with his claim, including getting private 
records himself and sending them to VA, where and when to 
send the evidence and what VA's duty to assist him 
encompassed.  A follow-up letter regarding additional service 
connection claims was sent later that same month.  As to the 
service connection claims that were later granted and for 
which the veteran appealed the initial ratings assigned, the 
Board notes that initial rating claims are generally 
considered to be "downstream" issues from the original grant 
of service connection.  The Board notes that VAOPGCPREC 8-
2003 held that, if, in response to notice of its decision on 
a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue. 

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  A letter 
properly informing the veteran in this regard was sent in 
March 2006 and May 2006.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining service medical records, obtaining the veteran's 
treatment records at a VA facility, and scheduling medical 
examinations.  He has not identified any records which could 
be pertinent to his claim that have not been secured.  There 
is no indication that there are any outstanding records that 
are pertinent to this claim.  


ORDER

Service connection for a psychiatric disorder as secondary to 
service-connected disability is denied. 

Service connection for a right knee disability is denied. 

An initial compensable rating prior to November 2004 and in 
excess of 10 percent for a left knee disorder from November 
2004 is denied. 

An increased evaluation for headaches, currently evaluated as 
10 percent disabling, is denied.  

An initial evaluation in excess of 10 percent for status post 
left fourth metacarpal fracture of the left hand is denied.  

An initial evaluation in excess of 10 percent prior to 
November 2004 and in excess of 20 percent from November 2004, 
for a lumbar spine disorder is denied.  

An initial evaluation in excess of 20 percent for a cervical 
spine disorder is denied.  

An initial evaluation in excess of 20 percent for spinal cord 
impingement of the cervical spine with neurological 
manifestations is denied.  


REMAND

The veteran, who currently has a combined disability 
evaluation of 60 percent, does not meet the schedular 
criteria for consideration of a TDIU rating under 38 C.F.R. 
§ 4.16(a) (2006).  He contends, however, that a combination 
of mental and physical disabilities are responsible for his  
inability to work, to include his lumbar and cervical spine 
disorders, his knee disorder, his headache disorder and his 
left hand disorder.  The veteran has not been afforded an 
appropriate VA examination to determine whether the 
combination of his service-connected disabilities prevent him 
from maintaining substantially gainful employment.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in the case of a claim for a total 
rating based on individual unemployability, the duty to 
assist requires VA to obtain an examination which includes an 
opinion on what effect the veteran's service-connected 
disabilities have on his ability to work.  See Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  In adjudicating a total 
rating claim, the Board may not reject the veteran's claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran's disabilities do not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995).  Hence, the VA should obtain a medical opinion as to 
whether the veteran's service-connected disorders, alone, 
render him unable to obtain or retain substantially gainful 
employment.  Given the failure of the RO to schedule an 
examination in which the veteran could be evaluated and the 
examiner could offer such an opinion, the Board will remand 
the case for further examination.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case.  The consequences of a failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R.  §§ 3.158 and 3.655 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for an 
examination or examinations, performed by 
an appropriate examiner(s) to determine 
whether the service-connected 
disabilities alone preclude the veteran 
from securing and following substantially 
gainful employment.  The complete 
rationale for the opinion provided should 
be set forth in the examination report, 
and any necessary tests should be 
conducted.  The examination report(s) 
must indicate that a review of the claim 
file was made.  

2.  Then re-adjudicate the claim for 
TDIU, and if it remains denied, issue a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.  


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



____________________________________________
MARY GALLAGHER

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


